                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                 7    UNITED STATES OF AMERICA,                                Case No. 2:16-CV-352 JCM (GWF)
                 8                                             Plaintiff(s),                       ORDER
                 9            v.
               10     WILLIAM WALLER, et al.,
               11                                           Defendant(s).
               12
               13             Presently before the court is the matter of United States v. Waller et al, case no. 2:16-cv-
               14     00352-JCM-GWF.
               15             On May 24, 2018, the court stayed this action pending the conclusion of the related criminal
               16     case USA v. Waller, case no. 2:18-cr-00112-JCM-VCF. (ECF No. 45). However, trial in the
               17     related criminal case concluded on March 18, 2019. See (ECF No. 102). Since that time, the
               18     United States of America (“the government”) has not filed a motion to lift the stay in the instant
               19     action, nor has it filed a status report indicating the need to continue the stay.
               20             Accordingly, the court hereby orders the government to submit, within fourteen (14) days
               21     from the date of this order, an appropriate notice or motion regarding the stay of proceedings in
               22     this matter.
               23             Accordingly,
               24             IT IS SO ORDERED.
               25             DATED June 20, 2019.
               26
                                                                      __________________________________________
               27                                                     UNITED STATES DISTRICT JUDGE

               28

James C. Mahan
U.S. District Judge
